DETAILED ACTION
In response to remarks filed 01/14/2021
Status of Claims
Claims 1-7 and 9-13 are currently pending;
Claims 1-4 and 7 are currently amended;
Claims 5-6 were previously presented;
Claims 9-13 are new;
Claim 8 has been cancelled;
Claims 1-7 and 9-13 are rejected herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 2014/0339879).
With regards to claims 1, 3, and 13, Burton et al. discloses a cutter bit (120) comprising: an elongated body (210) adapted to be fixed to a working surface of a rotating drum of a milling, planing, mining or reclaiming machine (figure 1a-1c), the elongated body comprising: a front surface (211); a back surface obverse to the front surface; and a cutter element (PDC 140) comprising polycrystalline diamond, the cutter element independently coupled with an upper end of the front surface of the elongated body (figure 15) , the cutter element including a front planar surface (141) positioned to face away from the front surface of the elongated body and extending across a width of the front surface and toward a lower end of the front surface of the elongated body (figure 2a), a perimeter of the front planar surface defined by three edges (figured 10), each of which are cutting edges formed by a respective planar surface of the cutter element, each respective planar surface being perpendicular to the front planar surface of the cutter element, the three edges including an upper cutting edge (160m), a first side edge (142m) and a second side edge (142m) each extending the width of the upper end of the front surface of the elonqated body, and wherein at least a portion of the first and the second side edge being linear (figure 10). Burton et al. discloses the invention substantially as claimed. However, Burton et al. is silent about wherein at least a portion of each of the three edges being linear to define an equilateral triangular perimeter of the front planar surface of the cutter element. Even though Burton et al. does not explicitly teach a cutter element (140) in the shape of an equilateral triangle, Burton et al. disclose wherein the cutter element (140) can be of any shape (paragraph 0049). It would have been obvious matter of design choice to modify the shape of the cutter element to be an equilateral triangle, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See for example US 2010/0043922 and US 5332339 teaching triangular cutter elements). 

As to claims 4-5, Burton et al. discloses further comprising a wear resistant element (230) replaceably mounted to the front surface (210), wherein the first side edge is longitudinally and contiguously aligned with a first edge of the wear resistant element and the second side edge is longitudinally and contiguously aligned with a second edge of the wear resistant element (figure 10; see side edges 142).
As to claim 6, Burton et al. discloses wherein the cutter element (140) and the wear resistant element (230) are independently coupled with the elongated body (2-11). 
As to claim 7, Burton et al. discloses wherein the cutter element (140) includes a planar back surface opposite the front planar surface, the planar back surface coupled to the front surface of the elongated body, and the front face is planar such that the planar back surface and the front planar surface are in parallel planes (figures 2-11).
As to claim 9 and 11, Burton et al. discloses wherein the cutter element (140) may be mounted or attached in any number of suitable ways and with any number of suitable attachment mechanisms (paragraph 0062). Burton et al. discloses the invention substantially as claimed. However, Burton et al. does is silent about wherein the wear resistant element and the cutter element are coupled to the front surface by a bolt. Examiner takes Official Notice that it would have been within the level of one skilled in the art to substitute the atachement mechanism of Burton for a known attachment mechanism sucha as a bolt. Therefore, it would have been obvious to one skilled in the art to modify the attachment mechanism of Burton to be a bolt, since it would provide an attachment mechanism easy to remove and install. 
As to claim 10, Burton et al. discloses wherein a ledge sized to receive the cutter element (140) is formed by a slot or recess (113) on the front surface of the cutter bit (figure 2-15)
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678